Title: To George Washington from Artillery Captain Lieutenants, 30 August 1778
From: Artillery Captain Lieutenants
To: Washington, George


          
            Sir,
            Artillery Park [White Plains, N.Y.] 30th Augt 1778.
          
          It is with the most unfeigned concern that the Captain Lieutenants of Artillery find
            themselves under a real necessity of beging your Excellency’s attention to their case,
            as they conceive themselves very sensibly  affected by a Resolve of
            the Honorable Congress passed the 27th May last. They
            wish your Excellency to be assured that no consideration but a clear conviction of the
            justice they owe to their reputation could have prevailed on them to trouble you with an
            affair of this nature, or intrude on those moments of your Excellency’s which are
            constantly devoted to subjects of a more public and general utility—at the same time,
            they pray your Excellency’s indulgence, while they state the several matters of which
            they think they have reason to complain.
          The Resolve refered to respects the Establishment and Pay of the American Army, by
            which we, the Captain Lieutenants of Artillery, are pointed out to the world as the only
            exception to the general rule observed by Congress on that occasion.
          On forming the Corps of Artillery in 1776, the Pay of the Captain Lieutenants was fixed
            at the same rate as Captains of Infantry, and that of Captains and Field Officers at
            twenty five per cent more than those of equal rank in that Line, to commence the first
            day of January following, it took place accordingly,
            and has been received by them ever since. Several reasons we presume might be offered in
            support of the propriety of this Establishment, we will only mention one: that as the
            nature of the service required a greater number of Officers in the Artillery under the
            degree of Captains, and at the same time did not allow us to rise in any other than our
            own Line, the appointment of Captain-Lieutenant, with the Pay of Captain in the
            Infantry, was considered as a compensation for the inconveniences sustained by us in
            having our promotion confined to such narrow limits.
          Under these circumstances, and at a time when it was universally expected by the
            Officers of the Army that their Pay would, at least, have been continued, and which in
            fact is done by the Resolves refered to, as far as respects the Infantry—we, the Captain
            Lieutenants of Artillery, are exceedingly surprized and concernd in finding ourselves
            the only persons who experience a contrary treatment. The more so, as it is, by a
            subsequent Resolve of the same date, fixed, “That, when supernumerary Lieutenants are
            continued under this arrangement of the Battalions, who are to do the duty of Ensigns,
            they shall be intitled to hold their rank, and receive the pay such rank intitled them
            to receive”. In this case, Lieutenants in the Infantry, though doing
              duty as Ensigns, are nevertheless intitled to their Rank and Pay as Lieutenants;
            while Captain-Lieutenants of Artillery, who have ever been acknowledged, respected, and
            obeyed as senior to any and every Lieutenant in the Line, both as to
              Rank and Pay, have had the latter reduced to the same standard with that of a
            Lieutenant; and are not without just apprehensions that the former also will be regarded
            by the Army at large as proportionably reduced.
          
          We are the more induced to apprehend consequences of this nature, as in the Resolve of
            the 2d of June, allowing subsistence to Officers, no notice is taken of such a Rank in
            the Army as Captain Lieutenants, and of course no provision made for them. In this instance we know not whether to consider ourselves as
            intitled to subsistence at all—whether as Captains—or only as Lieutenants and Ensigns.
            Upon the whole, we are exceedingly at a loss indeed upon what principles to account for
            the exception Congress have been pleased to make in our particular case; especially as
            they have not extended it to that of any other Officers, even in our own Corps.
          Having just mentioned these Concerns, we are happy in refering them to Your
            Excellency’s consideration, fully convinced, that ourselves cannot be more ready to
            complain of grievances than Your Excellency to recommend a redress of such as may appear
              resonable.
          We beg Your Excellency’s pardon for this intrusion—and are, with every Sentiment of
            Respect and Attachment, Your Excellency’s most dutiful Servants,
          
            
              Isaiah Bussey
              Wm Fleming Gaines
            
            
              Ebenr Finley
              Oliver Brown
            
            
              Jonas Simonds
              Daniel Gano
            
            
              John Gridley
              Thos Vose
            
            
              Willm Power
              S. Shaw
            
            
              James Smith
              Tho. Barr
            
            
              James McClure
              Edward Archbald
            
            
              John Pryor
              Geo: Fleming
            
            
              Wm Godman
              Jacob Reed
            
            
              A. Bohannon
              Thos Jackson
            
            
              Lewis Booker
              Thos Thomptson
            
            
              Whitehead Coleman
              Joseph Thomas
            
            
              John Lillie
              Philip Jones
            
            
              
              William Stevens
            
          
        